t c summary opinion united_states tax_court robert w nuzum and mary alane nuzum petitioners v commissioner of internal revenue respondent docket nos 22686-13s 27511-13s filed date robert w nuzum for petitioners katelynn m winkler for respondent summary opinion carluzzo special_trial_judge each of these consolidated cases was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be unless otherwise indicated subsequent section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period continued entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in notices of deficiency dated june and date notices respondent determined deficiencies in petitioners’ and federal_income_tax and imposed sec_6662 accuracy-related_penalties as follows penalty year deficiency sec_6662 dollar_figure dollar_figure big_number dollar_figure after a concession the issues for decision for each year are whether amounts mary alane nuzum petitioner received from her former spouse are includable as alimony in petitioners’ income and whether petitioners are liable for the sec_6662 accuracy-related_penalty background some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in galveston texas continued rule references are to the tax_court rules_of_practice and procedure petitioners concede that mr nuzum received a dollar_figure distribution from his individual_retirement_account in and that the entire amount of the distribution is includable in income and subject_to the sec_72 additional tax on date petitioner married robert e mckinley jr mr mckinley they separated in date on or about date petitioner and mr mckinley entered into a mediated settlement agreement agreement the agreement was incorporated into the agreed final decree of divorce divorce decree the divorce decree is signed by both petitioner and mr mckinley each having had separate legal representation during the negotiations of both the agreement and the divorce decree with respect to alimony the divorce decree provides alimony the parties agree that no provision of this agreement other than the specific monthly payments set out below shall be construed as alimony under the internal_revenue_code no provision of this agreement is intended to be interpreted as providing for taxable alimony other than as set out in the provisions set forth herein it is the mutual desire of the parties to provide a continuing measure of support for mary alane mckinley receiving party after divorce these support payments undertaken by robert e mckinley jr paying party are intended to qualify as contractual alimony as that term is defined in sec_71 of the internal_revenue_code_of_1986 the code as amended and are intended to be includable in the gross_income of receiving party under sec_71 of the code and deductible by paying party under sec_215 of the code all provisions of this article will be interpreted in a manner consistent with that intention monthly payments robert e mckinley jr will pay to mary alane mckinley the sum of five thousand and no 100ths dollars dollar_figure per month as alimony these payments will be payable monthly on or before the day of each month beginning on date and continuing on the same day of each month thereafter as provided below rd term-the monthly payments will end on date with the last payment being due on date providing all payments have been made death of receiving party-the alimony will continue as provided above but will terminate at the death of receiving party payment procedures-all alimony payments except as provided otherwise will be made by personal check money order or cashier’s check payable to mary alane mckinley pursuant to the section of the divorce decree entitled alimony during and mr mckinley paid to petitioner dollar_figure a month disputed payments for a total of dollar_figure for each of those years also in accordance with the divorce decree petitioner and mr mckinley filed a joint federal_income_tax return for petitioners married on date their timely joint federal_income_tax returns for and were self-prepared the disputed payments are not included in the income reported on those returns mr nuzum is an attorney admitted to practice law in louisiana the district of columbia and texas he graduated from louisiana state university school of law with a j d in and graduated from new york university with an ll m in taxation in he worked for the internal_revenue_service irs office_of_chief_counsel in the tax litigation division in washington d c from until and continued to practice tax law thereafter in the notices respondent determined that the disputed payments constitute alimony and are includable in petitioners’ income each year and petitioners are liable for each year for a sec_6662 accuracy-related_penalty on several grounds including negligence or disregard of rules or regulations and substantial_understatement_of_income_tax other adjustments made in the notices are not addressed because the adjustments have been agreed to or are computational i disputed payments discussion according to respondent the disputed payments petitioner received during each year in issue fit within the definition of alimony and are includable in petitioners’ income pursuant to sec_61 and sec_71 set against the definition of alimony contained in sec_71 the express language of the divorce decree clearly directed towards the elements of that definition strongly suggests that respondent’s position is beyond dispute having in mind the fundamental principle that the commissioner’s determinations are presumed correct when presented with the clear language of the divorce decree during trial we wondered how petitioners could meet their burden of proving any error in respondent’s position see rule a 290_us_111 considering the merits of the arguments presented in petitioners’ posttrial brief we give them little credit for trying and consider those arguments more or less in the order listed in that brief a sec_71 sec_71 provides that sec_71 shall not apply if the spouses make a joint_return with each other according to petitioners because petitioner and mr mckinley filed a joint_return for respondent’s reliance upon sec_71 is misplaced we would agree with petitioners if the federal_income_tax liability of petitioner and mr mckinley were before us but it is not before us are see infra p because the resolution of the issues in this case is made upon the preponderance_of_the_evidence the provisions of sec_7491 need not be taken into account the deficiencies determined in petitioners’ and federal_income_tax petitioners’ suggestion that the act of filing a joint federal_income_tax return for one year precludes the application of sec_71 for any other year would in effect eliminate from the internal_revenue_code the federal_income_tax concept and consequences of alimony with respect to any spouses who filed jointly for any year that they were entitled to do so the provisions of sec_71 obviously apply only to the taxpayers and to the period or year to which the joint_return relates petitioners’ interpretation otherwise would produce unreasonable if not absurd results and is therefore rejected see 110_tc_375 b estoppel apparently petitioners included the disputed payments in the income reported on their joint federal_income_tax return later they treated those payments as excludable on an amended federal_income_tax return according to petitioners because respondent took no action inconsistent with the position taken on the amended_return respondent is now estopped from treating the disputed payments as alimony we disagree the acceptance of or acquiescence in the treatment of an item on a taxpayer’s return for one year or years whether examined by the commissioner or not does not estop the commissioner from challenging that treatment for a different year see 381_us_68 auto club of mich v commissioner 353_us_180 77_tc_765 petitioners’ treatment of the disputed payments for a year or years other than the years now before us has no relevance here c divorce_or_separation_instrument petitioners argue that because petitioner was fraudulently induced into entering into the divorce decree by false representations and false written obligations made by mr mckinley during the divorce proceedings the disputed payments were not made under_a_divorce_or_separation_instrument as required by sec_71 according to petitioners that being so the disputed payments cannot be considered alimony within the meaning of sec_71 we first note that petitioners have not established that petitioner was fraudulently induced to enter into the agreement or the divorce decree after all she was represented by counsel in connection with both documents furthermore even if petitioner was induced to sign the agreement or the divorce decree by fraud the divorce decree is still a valid decree and it is the decree that required mr mckinley to make the disputed payments see wilder v commissioner tcmemo_1975_42 moreover the unenforceability of an agreement under state law does not prevent the disputed payments from being treated as alimony for federal_income_tax purposes see 58_tc_641 richardson v commissioner tcmemo_1995_554 aff’d 125_f3d_551 7th cir cf sec_1_71-1 income_tax regs in all other respects the divorce decree satisfies the requirements of a divorce_or_separation_instrument as defined in sec_71 d alimony or property settlement sec_71 defines an alimony_or_separate_maintenance_payment as any payment in cash if the payment is received by or on behalf of a spouse5 under_a_divorce_or_separation_instrument the divorce_or_separation_instrument does not designate the payment as not includable in gross_income of the payee spouse under sec_71 and not allowable as a deduction to the payor spouse under sec_215 the payee spouse and the payor spouse are not members of the same household at the time the payment is made and the payor spouse is not liable for any payments for any period after the death of the payee spouse generally property_settlements incident_to_divorce are nontaxable sec_1041 estate of goldman v commissioner t c aff’d for purposes of sec_71 the term spouse includes a former spouse sec_71 without published opinion sub nom schutter v commissioner 242_f3d_390 10th cir on the other hand amounts received as alimony or separate_maintenance payments are taxable to the recipient sec_61 sec_71 sec_215 the label assigned to a payment by the parties or the divorce court is not dispositive for federal_income_tax purposes see eg 77_tc_1275 sroufe v commissioner tcmemo_1995_256 petitioners contend that the disputed payments are excludable from their income because the payments were intended by the parties to the divorce to be a property settlement and not alimony before payments were characterized as alimony or as property settlement by considering all of the surrounding facts and circumstances see beard v commissioner t c pincite in congress enacted sec_71 in its current form specifically to eliminate the subjective inquiries into intent and the nature of payments that had plagued the courts in favor of a simpler more objective test 102_f3d_842 6th cir aff’g tcmemo_1995_ petitioner received dollar_figure from mr mckinley in and pursuant to and in compliance with the divorce decree the divorce decree does not designate the disputed payments as not includable in petitioner’s gross_income and not allowable as a deduction to mr mckinley petitioner and mr mckinley were not members of the same household at the time the payments were made and under the divorce decree mr mckinley does not have to make the payments to petitioner after her death the divorce decree addresses the sec_71 definition of alimony on an element-by-element basis the disputed payments petitioner received in and are properly treated as alimony within the meaning of sec_71 and therefore includable in petitioners’ income for each of those years ii accuracy-related_penalty lastly we consider whether petitioners are liable for a sec_6662 accuracy-related_penalty for either year in issue relying upon various grounds respondent argues that they are see sec_6662 a - d sec_6662 imposes a penalty of of the portion of an underpayment_of_tax attributable to among other things a substantial_understatement_of_income_tax sec_6662 an understatement of income_tax is substantial within the meaning of sec_6662 if as relevant here the understatement exceeds dollar_figure see sec_6662 sec_1_6662-4 income_tax regs respondent bears the burden of production with respect to the imposition of the penalties imposed in the notice and here in dispute see sec_7491 and that burden has been satisfied because the understatement of income_tax for each year in issue here computed in the same manner as the deficiency will exceed dollar_figure see sec_6211 sec_6662 sec_6664 that being so it is petitioners’ burden to establish that the imposition of the penalty is not appropriate see 116_tc_438 see also rule a welch v helvering u s pincite sec_6664 provides that the sec_6662 accuracy-related_penalty does not apply to any portion of an underpayment if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_1_6664-4 income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances id para b circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id considering mr nuzum’s background and experience and given the clear language in the divorce decree we do not see how petitioners could have treated the disputed payments as other than alimony petitioners have not demonstrated that they acted with reasonable_cause or in good_faith with respect to the underpayments of tax attributable to their failure properly to treat the disputed payments as alimony and they otherwise offer no explanation for the adjustments they conceded respondent’s imposition of the sec_6662 accuracy-related_penalty for both years in issue will be sustained to reflect the foregoing decisions will be entered for respondent
